Case
 Case1:18-cv-06232-LAP
      1:18-cv-06232-LAP Document
                         Document50-1
                                  51 Filed
                                      Filed07/01/20
                                            06/30/20 Page
                                                      Page12ofof45
Case
 Case1:18-cv-06232-LAP
      1:18-cv-06232-LAP Document
                         Document50-1
                                  51 Filed
                                      Filed07/01/20
                                            06/30/20 Page
                                                      Page23ofof45
Case
 Case1:18-cv-06232-LAP
      1:18-cv-06232-LAP Document
                         Document50-1
                                  51 Filed
                                      Filed07/01/20
                                            06/30/20 Page
                                                      Page34ofof45
Case
 Case1:18-cv-06232-LAP
      1:18-cv-06232-LAP Document
                         Document50-1
                                  51 Filed
                                      Filed07/01/20
                                            06/30/20 Page
                                                      Page45ofof45




                         The Clerk of the Court shall mark this action closed and all
                         pending motions denied as moot. SO ORDERED.



July 1, 2020
